*623OPINION AND ORDER
PER CURIAM.
On July 17, 1968, the Panel sua sponte issued an order to show cause why the above-captioned litigation should not be consolidated in one district court for pretrial proceedings. The order was directed to all parties in actions which were known to the Panel at that time. A hearing was held on August 8, 1968. On October 3, 1968, the Panel ordered all actions not already pending in the Southern District of New York transferred to that district and assigned to the Honorable Charles M. Metzner with the consent of the chief judge of that court. In re Protection Devices and Equipment and Central Station Protection Service Antitrust Cases, 295 P.Supp. 39 (Judicial Panel on Multidistrict Litigation, 1968).
The four cases listed on Schedule B were excluded from that order as they had not been included in the original show cause order. Pursuant to a show cause order entered on October 9, 1968, a hearing was held on October 18, 1968 to consider transfer of these four cases to the Southern District of New York or to another district or districts for the conduct of pretrial proceedings.
Counsel for plaintiffs in the New Jersey action do not oppose transfer to the Southern District of New York and all defendants in all four eases favor such a transfer.
Counsel for the plaintiff States in the three actions now pending in the Northern District of Illinois did not appear at the hearing but advised the Panel that they oppose transfer of these eases to the Southern District of New York relying on the briefs filed, and the arguments previously made by them in opposition to the original transfer. We have reviewed the briefs and the transcript of the August 8, 1968 hearing and remain convinced that the consolidation of all these cases in the Southern District of New York “will be for the convenience of parties and witnesses and will promote the just and efficient conduct of the actions.” 295 F.Supp. 39 at 40.
It is therefore ordered that the treble damage actions listed in Schedule B hereto attached be, and they are hereby transferred on the initiative of the Panel under 28 U.S.C. § 1407 to the Southern District of New York and with the consent of that court heretofore filed with the Clerk of the Panel, assigned to the Honorable Charles M. Metzner of said court.
SCHEDULE B
District of New Jersey
Electro Protective Corp., et al. v. Grinnell Corporation, et al. Civil Action No. 763-68
Northern District of Illinois
State of Connecticut v. Grinnell Corporation, et al. Civil Action No. 68C-1662
State of Maryland v. Grinnell Corporation, et al. Civil Action No. 68C-1663
State of New Jersey v. Grinnell Corporation, et al. Civil Action No. 68C-1667